Exhibit 99.1 NEWS RELEASE For Release on October 27, 2014 Contact: Steven D. Lance 4:00 PM (ET) Vice President of Finance/Chief Financial Officer slance@gigatronics.com (925) 302-1056 Giga-tronics Reports Second Quarter FY 2015 Results Records Profit for the Second Quarter of FY 2015 San Ramon, CA – October 27, 2014 – Giga-tronics Incorporated (Nasdaq: GIGA) reported today net income for the second quarter of fiscal 2015 of $93,000, or $0.01 per fully diluted share, compared to a net loss for the second quarter of fiscal 2014 of $1.1 million, or $0.21 per fully diluted share. Net loss for the six month periods ended September 27, 2014 and September 28, 2013 was $350,000, or $0.07 per fully diluted share, and $1.8 million or $0.35 per fully diluted share, respectively. The improvements to net income/loss when comparing fiscal 2015 to fiscal 2014 were primarily due to increased revenues from two large customer orders received early in fiscal 2015. Net sales of $5.1 million for the second quarter of fiscal 2015 increased 28%, compared to $4.0 million for the second quarter of fiscal 2014. Net sales for the six month period ended September 27, 2014 were $9.6 million, an increase of 37%, compared to $7.0 million for the six month period ended September 28, 2013. The increases in net sales were primarily due to a $6.2 million YIG nonrecurring engineering (NRE) order and a $2.4 million Naval Air Warfare Center (Navy) order, both of which were received in the first quarter of fiscal 2015. The deliveries for both orders commenced in the first quarter of fiscal 2015, with deliveries for the Navy order being completed in the second quarter of fiscal 2015 while deliveries for the YIG NRE order are scheduled throughout all of fiscal 2015. Operating income for the second quarter of fiscal 2015 was $113,000, compared to an operating loss of $1.1 million in the second quarter of fiscal 2014. Operating loss was $5,000 for the six month period ended September 27, 2014 and $2.5 million for the six month period ended in September 28, 2013. The increase in net sales, along with improved gross margins and lower operating expenses, contributed to the significant improvement in Giga-tronics’ operating results in fiscal 2015 versus fiscal 2014. Non-GAAP net income for the second quarter of fiscal 2015 was $262,000, or $0.03 per fully diluted share, compared to a non-GAAP net loss for the second quarter of fiscal 2014 of $880,000, or $0.17 per fully diluted share. Non-GAAP net income for the six month period ended September 27, 2014 was $120,000, or $0.01 per fully diluted share, compared to a non-GAAP net loss for the six month period ended September 28, 2013 of $1.4 million, or $0.28 per fully diluted share. Non-GAAP net income/loss excludes non-cash expenses associated with the derivative revaluation and discount accretion of debt and warrant agreements as well as stock-based compensation (1). Mr. John Regazzi, the Company's CEO stated, "Giga-tronics reached two important milestones in the second quarter of fiscal 2015. We were profitable for the quarter due primarily to the two large customer orders we received earlier in fiscal year 2015, and after years in development we delivered an initial acceptance unit to a customer of our Advanced Signal Generation System. The new product platform offers the features and the performance needed for testing RADAR, Electronic Warfare, and modern communication systems.” Mr. Regazzi concluded, "Three demonstration systems are now being fielded worldwide and we are very pleased with the initial customer responses to the Advanced Signal Generation System, which we believe will greatly contribute to the long-term success and growth of Giga-tronics." Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the second quarter results. To participate in the call, dial (888) 424-8151 or (847) 585-4422 , and enter PIN Code 9178731#.The call will also be broadcast over the internet at www.gigatronics.com under "Investor Relations."The conference call discussion reflects management's views as of October 27, 2014. Giga-tronics is a publicly held company, traded on the NASDAQ Capital Market under the symbol "GIGA" (2).Giga-tronics produces instruments, subsystems and sophisticated microwave components that have broad applications in defense electronics, aeronautics and wireless telecommunications. This press release contains forward-looking statements concerning operating results, future orders, sales of new products, long term growth, potential warranty liabilities, and shipments.Actual results may differ significantly due to risks and uncertainties, such as: delays in customer orders for the new Advanced Signal Generation System, receipt or timing of future orders, cancellations or deferrals, our ability to continue as a going concern, our need for additional financing, the possibility that we may be delisted from trading on the NASDAQ Capital Market; the volatility in the market price of our common stock; and general market conditions. For further discussion, see Giga-tronics' most recent annual report on Form 10-K for the fiscal year ended March 29, 2014, Part I, under the heading "Risk Factors" and Part II, under the heading "Management's Discussion and Analysis of Financial Condition and Results of Results of Operations". (1) Non-GAAP net income/loss and non-GAAP earnings/loss per share, differ from net income/loss and earnings/loss per share determined in accordance with GAAP (Generally Accepted Accounting Principles in the United States). Non-GAAP net income/loss and non-GAAP earnings/loss per share for the quarter ended September 27, 2014 exclude the effects of the revaluation of the derivative liability as well as the accretion of the discounts on debt and warrant notes entered into in March and June of 2014. These numbers also exclude the impact of Stock Based Compensation which is also excluded from non-GAAP operating margin, operating expenses and operating income/loss. These non-GAAP financial measures are not prepared in accordance with GAAP and should not be considered as a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP. A schedule reconciling non-GAAP financial measures is included at the end of this press release. Giga-tronics utilizes both GAAP and non-GAAP financial measures to assess what it believes to be its core operating performance and to evaluate and manage its internal business and assist in making financial operating decisions. Giga-tronics believes that the inclusion of non-GAAP financial measures, together with GAAP measures, provides investors with an alternative presentation useful to investors' understanding of Giga-tronics’ core operating results and trends. Additionally, Giga-tronics believes that the inclusion of non-GAAP measures, together with GAAP measures, provides investors with an additional dimension of comparability to similar companies. However, investors should be aware that non-GAAP financial measures utilized by other companies are not likely to be comparable in most cases to the non-GAAP financial measures used by Giga-tronics. (2) NASDAQ has initiated proceedings that could result in de-listing of the Company’ securities from NASDAQ. The Company has appealed NASDAQ’s initial determination. See the Company’s recent report on Form 8-K filed October 7, 2014. GIGA-TRONICS INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) September 27, 2014 March 29, 2014 Assets Current assets: Cash and cash-equivalents $ 1,531 $ 1,059 Trade accounts receivable, net of allowance of $45 and $44, respectively 1,993 1,846 Inventories, net 3,673 3,321 Prepaid expenses and other current assets 350 349 Total current assets 7,547 6,575 Property and equipment, net 850 949 Other long term assets 81 69 Total assets $ 8,478 $ 7,593 Liabilities and shareholders' equity Current liabilities: Line of credit $ 563 $ 1,165 Current portion of long term debt 782 200 Accounts payable 1,495 1,430 Accrued payroll and benefits 698 755 Deferred revenue 2,156 1,329 Deferred rent 115 104 Capital lease obligations 86 147 Other current liabilities 470 472 Total current liabilities 6,365 5,602 Long term loan and warrant debt, net of discounts 537 672 Derivative Liability-at estimated fair value 341 128 Long term obligations - deferred rent 177 237 Long term obligations - capital lease 75 77 Total liabilities 7,495 6,716 Shareholders' equity: Convertible Preferred stock of no par value; Authorized - 1,000,000 shares Series A - designated 250,000 shares; no shares at September 27, 2014 and March 29, 2014 issued and outstanding - - Series B, C, D - designated 19,500 shares; 18,533.51 shares at September 27, 2014 and March 29, 2014 issued and outstanding; (liquidation preference of $3,540) 2,911 2,911 Common stock of no par value; Authorized - 40,000,000 shares; 5,444,747 shares at September 27, 2014 and 5,181,247 at March 29, 2014 issued and outstanding 16,680 16,224 Accumulated deficit ) ) Total shareholders' equity 983 877 Total liabilities and shareholders' equity $ 8,478 $ 7,593 GIGA-TRONICS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Month Periods Ended SixMonth Periods Ended September 27, September 28, September 27, September 28, (In thousands except per share data) 2014 2013 2014 2013 Net sales $ 5,110 $ 3,950 $ 9,618 $ 6,987 Cost of sales 2,794 2,629 5,464 4,542 Gross margin 2,316 1,321 4,154 2,445 Operating expenses: Engineering 962 955 1,891 2,061 Selling, general and administrative 1,241 1,295 2,268 2,609 Restructuring - 129 - 324 Total operating expenses 2,203 2,379 4,159 4,994 Operating income/( loss) 113 ) (5 ) ) Gain on sale of product line - - - 816 Gain/(loss) on adjustment of derivative liability to fair value 103 - ) - Other income - - (2 ) 8 Interest expense, net ) Accretion of loan and warrant debt discounts ) - ) - Income / (loss) before income taxes 93 ) ) ) Provision for income taxes - - 47 2 Net income/(loss) $ 93 $ ) $ ) $ ) Earnings/ (loss) per common share - basic $ 0.01 $ ) $ ) $ ) Earnings/(loss) per common share - diluted $ 0.01 $ ) $ ) $ ) Weighted average shares used in per share calculation: Basic 5,178 5,060 5,145 5,056 Diluted 5,720 5,060 5,145 5,056 Three Month Periods Ended Six Month Periods Ended September 27, September 28, September 27, September 28, (In thousands except per share data) 2014 2013 2014 2013 RECONCILIATION OF NET INCOME/ (LOSS) TO NON-GAAP NET INCOME/ (LOSS) (Unaudited, in thousands, except for per share amounts) Net income/(loss) $ 93 $ ) $ ) $ ) Adjustments to reconcile net loss to non-GAAP net income/(loss) Stock based compensation 227 197 311 328 (Gain)/loss on adjustment of derivative liability to fair value ) - 90 - Accretion of loan and warrant debt discounts 45 - 69 - Non-GAAP net income/( loss) $ 262 $ ) $ 120 $ ) Non-GAAP earnings/(loss) per common share - basic $ 0.04 $ ) $ 0.02 $ ) Non-GAAP earnings/( loss) per common share - diluted $ 0.03 $ ) $ 0.01 $ ) Shares used in the calculation of non-GAAP earnings/( loss) per share: Basic 5,178 5,060 5,145 5,056 Diluted 5,720 5,060 6,000 5,056 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited, in thousands) Gross Margin $ 2,316 $ 1,321 $ 4,154 $ 2,445 Adjustments to reconcile gross margin to non-GAAP gross margin: Stock-based compensation expense 4 5 8 12 Non-GAAP gross margin $ 2,320 $ 1,326 $ 4,162 $ 2,457 RECONCILIATION OF OPERATING EXPENSES TO NON-GAAP OPERATING EXPENSES (Unaudited, in thousands) Total operating expenses $ 2,203 $ 2,379 $ 4,159 $ 4,994 Adjustments to reconcile total operating expenses to non-GAAP total operating expenses: Stock-based compensation expense 223 192 303 316 Non-GAAP operating expenses $ 1,980 $ 2,187 $ 3,856 $ 4,678 RECONCILIATION OF OPERATING INCOME/(LOSS) TO NON-GAAP OPERATING INCOME/(LOSS) (Unaudited, in thousands) Total operating income/(loss) $ 113 $ ) $ (5 ) $ ) Adjustments to reconcile total operating expenses to non-GAAP total operating expenses: Stock-based compensation expense 227 Non-GAAP operating income/(loss) $ 340 $ ) $ 306 $ ) GIGA-TRONICS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended (In thousands except per share data) Sept. 27, 2014 June 28, 2014 March 29, 2014 Dec. 28, 2013 Net sales $ 5,110 $ 4,508 $ 2,905 $ 3,417 Cost of sales 2,794 2,670 2,139 2,130 Gross margin 2,316 1,838 766 1,287 Operating expenses: Engineering 962 929 857 979 Selling, general and administrative 1,241 1,027 1,135 1,066 Restructuring - - ) 36 Total operating expenses 2,203 1,956 1,963 2,081 Operating income/(loss) 113 ) ) ) Gain on sale of product line - - - 97 Gain/(Loss) on adjustment of derivative liability to fair value 103 ) - - Other (expense) income - (2 ) ) - Interest expense, net ) Accretion of loan and warrant debt discounts ) ) - - Income/(loss) before income taxes 93 ) ) ) Provision for income taxes - 47 - - Net income/(loss) $ 93 $ ) $ ) $ ) Earnings/(loss) per common share - basic $ 0.01 $ ) $ ) $ ) Earnings/(loss) per common share - diluted $ 0.01 $ ) $ ) $ ) Weighted average shares used in per share calculation: Basic 5,178 5,113 5,060 5,060 Diluted 5,720 5,113 5,060 5,060 Three Months Ended (In thousands except per share data) Sept. 27, 2014 June 28, 2014 March 29, 2014 Dec. 28, 2013 RECONCILIATION OF NET INCOME/(LOSS) TO NON-GAAP NET INCOME/ (LOSS) (Unaudited, in thousands, except for per share amounts) Net income/(loss) $ 93 $ ) $ ) $ ) Adjustments to reconcile net income/(loss) to non-GAAP net income/(loss) Stock based compensation 227 84 75 67 (Gain)/Loss on adjustment of derivative liability to fair value ) 193 - - Accretion of loan and warrant debt discounts 45 24 - - Non-GAAP net income/ (loss) $ 262 $ ) $ ) $ ) Non-GAAP earnings/(loss) per common share - basic $ 0.04 $ ) $ ) $ ) Non-GAAP earnings/(loss) per common share - diluted $ 0.03 $ ) $ ) $ ) Shares used in the calculation of non-GAAP earnings/(loss) per share: Basic 5,178 5,113 5,060 5,060 Diluted 5,720 5,113 5,060 5,060 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited, in thousands) Gross Margin $ 2,316 $ 1,838 $ 766 $ 1,287 Adjustments to reconcile gross margin to non-GAAP gross margin: Stock-based compensation expense 4 4 5 6 Non-GAAP gross margin $ 2,320 $ 1,842 $ 771 $ 1,293 RECONCILIATION OF OPERATING EXPENSES TO NON-GAAP OPERATING EXPENSES (Unaudited, in thousands) Total operating expenses $ 2,203 $ 1,956 $ 1,963 $ 2,081 Adjustments to reconcile total operating expenses to non-GAAP total operating expenses: Stock-based compensation expense 223 80 70 61 Non-GAAP operating expenses $ 1,980 $ 1,876 $ 1,893 $ 2,020 RECONCILIATION OF OPERATING INCOME/(LOSS) TO NON-GAAP OPERATING INCOME/(LOSS) (Unaudited, in thousands) Total operating income/(loss) $ 113 $ ) $ ) $ ) Adjustments to reconcile total operating income/(loss) to non-GAAP total operating income/(loss): Stock-based compensation expense 227 84 75 67 Non-GAAP operating income/(loss) $ 340 $ ) $ ) $ )
